DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 29, 2021 has been entered.  Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed June 3, 2021, with respect to:
Independent claim 1 and dependent claims 2-8 and 17-18; see pages 6-8
Independent claim 11 and dependent claims 12-16 and 19-20; see pages 6-8
have been fully considered and are persuasive.  The rejection of claims 1-8 and 11-20 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims the best available art is EP 2180119, taught by Nappo, FR 3058122, taught by Gagnon, FR 2926102, taught by Boulay.  The invention of Nappo in view of Gagnon and Boulay details a vehicle door clip similar to the applicant’s invention except for a few key differences.  While Nappo in view of Gagnon and Boulay’s vehicle door clip has a reusable body portion and a disposable tip portion with ramp structure, the body portion does not comprise a cylindrical lower base member adapted to translate concentrically within a cylindrical bore structure of an upper base member.  Additionally, Nappo in view of Gagnon and Boulay’s vehicle door clip does not comprise an attachment portion of the disposable tip adapted to be received within the cylindrical lower base member of the body portion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675